Exhibit 10.9

 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”). THIS NOTE HAS BEEN ACQUIRED FOR INVESTMENT ONLY AND MAY
NOT BE SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF REGISTRATION OF THE
RESALE THEREOF UNDER THE SECURITIES ACT OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY IN FORM, SCOPE AND SUBSTANCE TO THE MAKER THAT SUCH REGISTRATION IS
NOT REQUIRED.

 

PROMISSORY NOTE

 

$1,500,000.00

Issue Date: March 6, 2020

No. A-1

New York, New York

 

FinTech Acquisition Corp. III (the “Maker”) promises to pay to the order of
Betsy Z. Cohen and Daniel G. Cohen (each a “Payee” and together the “Payees”)
the principal sum of up to One Million Five Hundred Thousand Dollars
($1,500,000.00) (the “Maximum Principal Amount”) in lawful money of the United
States of America, on the terms and conditions described below.

 

1. Principal. The Payees shall be jointly obligated to lend to the Maker amounts
up to the Maximum Principal Amount. The principal balance of this Note, as
reflected on Schedule A hereto (such schedule to be updated from time to time by
Maker as amounts are borrowed by the Payees up to the Maximum Principal Amount)
shall be repayable on the date (the “Maturity Date”) on which Maker consummates
a merger, capital stock exchange, asset acquisition, stock purchase,
reorganization or similar business combination with one or more businesses (the
“Initial Business Combination”). In the event the Maker does not consummate an
Initial Business Combination, Maker may use a portion of any working capital
held outside the Trust Account (as defined below) to repay the balance of this
Note; however, no proceeds from the Trust Account may be used for such
repayment. If such funds are insufficient to repay this Note, the unpaid amounts
shall be forgiven.

 

2. Interest. This Note shall bear no interest.

 

3. Application of Payments. All payments shall be applied first to payment in
full of any costs incurred in the collection of any sum due under this Note,
including (without limitation) reasonable attorneys’ fees, then to the payment
in full of any late charges and finally to the reduction of the unpaid principal
balance of this Note. All such payments shall be made to the Payees pro rata in
accordance with their respective amounts loaned as set forth on Schedule A.

 

4. Conversion. At the Maturity Date, by providing written notice to Maker, any
Payee may elect to convert any portion or all of such Payee’s amount outstanding
under this Note into warrants to purchase shares of common stock of the entity
surviving or resulting from the Initial Business at a conversion price of $1.00
per warrant. The terms and conditions of such warrants shall be as described in
the registration statement and prospectus filed with the Securities and Exchange
Commission in connection with the Maker’s initial public offering (together, the
“Registration Statement”).

 

5. Events of Default. The following shall constitute Events of Default:

 

(a) Failure to Make Required Payments. Failure by Maker to pay the principal of,
or other payments on, this Note within five (5) business days following the date
when due.

 

6. Remedies.

 

(a) Upon the occurrence of an Event of Default specified in Section 5(a), the
Payees may, by written notice to Maker, declare this Note to be due and payable,
whereupon the principal amount of this Note, and all other amounts payable under
this Note, shall become immediately due and payable without presentment, demand,
protest or other notice of any kind, all of which are hereby expressly waived,
anything contained herein or in the documents evidencing the same to the
contrary notwithstanding.

  

 

 

 

7. Waivers. Maker and all endorsers and guarantors of, and sureties for, this
Note waive presentment for payment, demand, notice of dishonor, protest, and
notice of protest with regard to this Note, all errors, defects and
imperfections in any proceedings instituted by Payee under the terms of this
Note, and all benefits that might accrue to Maker by virtue of any present or
future laws exempting any property, real or personal, or any part of the
proceeds arising from any sale of any such property, from attachment, levy or
sale under execution, or providing for any stay of execution, exemption from
civil process, or extension of time for payment; and Maker agrees that any real
estate that may be levied upon pursuant to a judgment obtained by virtue hereof,
on any writ of execution issued hereon, may be sold upon any such writ in whole
or in part in any order desired by Payee.

 

8. Unconditional Liability. Maker hereby waives all notices in connection with
the delivery, acceptance, performance, default, or enforcement of the payment of
this Note, and agrees that its liability shall be unconditional, without regard
to the liability of any other party, and shall not be affected in any manner by
any indulgence, extension of time, renewal, waiver or modification granted or
consented to by Payees, and consents to any and all extensions of time,
renewals, waivers, or modifications that may be granted by Payees with respect
to the payment or other provisions of this Note, and agrees that additional
makers, endorsers, guarantors, or sureties may become parties hereto without
notice to them or affecting their liability hereunder.

 

9. Notices. Any notice called for hereunder shall be deemed properly given if
(i) sent by certified mail, return receipt requested, (ii) personally delivered,
(iii) dispatched by any form of private or governmental express mail or delivery
service providing receipted delivery, (iv) sent by facsimile or (v) sent by
e-mail, to the following addresses or to such other address as either party may
designate by notice in accordance with this Section:

 

If to Maker:

 

FinTech Acquisition Corp. III

2929 Arch Street, Suite 1703

Philadelphia, PA 19104-2870

Attention: James McEntee

Email: jmce@stbwell.com

 

If to Payee:

 

Betsy Z. Cohen

c/o Cohen and Company

3 Columbus Circle, 24th Floor

New York, NY 10019

 

and

 

Daniel G. Cohen

c/o Cohen and Company

3 Columbus Circle, 24th Floor

New York, NY 10019

 

Notice shall be deemed given on the earlier of (i) actual receipt by the
receiving party, (ii) the date shown on a telefacsimile transmission
confirmation, (iii) the date on which an e- mail transmission was received by
the receiving party’s on -line access provider, (iv) the date reflected on a
signed delivery receipt, or (vi) two (2) business days following tender of
delivery or dispatch by express mail or delivery service.

 

10. Construction. THIS NOTE SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT OF LAW PROVISIONS
THEREOF.

 

11. Severability. Any provision contained in this Note which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

12. Trust Waiver. Notwithstanding anything herein to the contrary, each Payee
hereby waives any and all right, title, interest or claim of any kind (“Claim”)
in or to any distribution of the trust account (the “Trust Account”) in which
the proceeds of Maker’s initial public offering and the proceeds of the sale of
the securities issued in a private placement consummated concurrently with the
initial public offering have been deposited, as described in greater detail in
the Registration Statement, and hereby agrees not to seek recourse,
reimbursement, payment or satisfaction for any Claim against the Trust Account
for any reason whatsoever.

 

13. Amendment; Waiver. Any amendment hereto or waiver of any provision hereof
may be made with, and only with, the written consent of the Maker and the
Payees.

 

14. Assignment. No assignment or transfer of this Note or any rights or
obligations hereunder may be made by any party hereto (by operation of law or
otherwise) without the prior written consent of the other party hereto and any
attempted assignment without the required consent shall be void.

  

[Signature Page Follows]

 

2

 

 

IN WITNESS WHEREOF, Maker, intending to be legally bound hereby, has caused this
Note to be duly executed the day and year first above written.

  

  FINTECH ACQUISITION CORP. III       By: /s/ James J. McEntee   Name:  James J.
McEntee, III   Title: President and Chief Financial Officer

  

3

 

 

SCHEDULE A

  

Date   Payee   Principal Amount March 9, 2020   Daniel Cohen   250,000.00 March
9, 2020   Betsy Cohen   250,000.00

 

 

4



 

